Citation Nr: 1434100	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so, whether service connection for hypertension, to include as secondary to service-connected bilateral hearing loss, is warranted.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran, the appellant, and her daughters, D.B. and S.R.


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  He died in January 2011, while the claims on appeal were pending before the Board.  As noted below, the appellant, the Veteran's surviving spouse, has been substituted for the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for a low back disorder and hypertension, and denied a rating in excess of 10 percent for bilateral hearing loss.  The Veteran subsequently perfected an appeal as to such issues.       

In January 2009, the Veteran testified before a Veterans Law Judge (VLJ) via video-conference.  A transcript of the hearing has been associated with the record on appeal.  In February 2009, the Board determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a low back disorder and remanded the remaining claims for additional development.  

In April 2011, the claims were dismissed due to the death of the Veteran.  In March 2012, the RO determined that the appellant was eligible for substitution to continue the Veteran's appeal pursuant to the Veterans' Benefits Improvement Act of 2008, which created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.

In a May 2013 letter, the appellant was notified that the VLJ who conducted the January 2009 hearing was no longer employed by the Board and was given an opportunity to attend another hearing.  As such, in June 2013, the appellant elected to appear at a hearing before another VLJ sitting at the RO.  In November 2013, the Board remanded the case in order to afford the appellant her requested hearing.  As such, in June 2014, the appellant and her daughters, D.B., and S.R., testified before the undersigned VLJ sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of private treatment records from Hampton Regional Medical Center and the June 2014 hearing transcript, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  While the agency of original jurisdiction (AOJ) has not considered the private treatment records as such were received subsequent to the most recent adjudication of the case in the May 2010 supplemental statement of the case, as the Board reopens the claim of entitlement to service connection for hypertension, such decision is completely favorable and no prejudice results to the appellant in the Board proceeding with a decision on such issue at this time.  Moreover, as the merits of such claim, as well as the increased rating claim, are being remanded, the AOJ will have an opportunity to consider such newly received records in the readjudication of the appellant's claims.

The Board notes that in April 2011, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) and death pension with aid and attendance.  These claims have not been adjudicated by the AOJ.  However, as noted by the AOJ in an April 2013 letter, such claims must be deferred pending the outcome of the Veteran's appeal as they may impact her claims for DIC.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for hypertension and an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final September 2002 decision, the Board determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for hypertension.  

2.  Evidence added to the record since the final September 2002 Board decision is not cumulative or redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  



CONCLUSIONS OF LAW

1.  The September 2002 Board decision that determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002) [(2013)].  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.  

By way of background, the Veteran's original claim for entitlement to service connection for hypertension was denied by an August 1998 rating decision.  At such time, the RO determined that there was no evidence which connected his current hypertension to service.  Subsequent rating decisions dated September 1998 and January 1999 continued to deny reopening for the same reason.  In November 1999, the Veteran filed a new claim of entitlement to service connection for hypertension.  A March 2000 rating decision determined that new and material evidence had not been received in order to reopen the Veteran's claim.  The Veteran appealed that decision, which was before the Board in July 2001.  The Board remanded this issue for further development consistent with VCAA.  In April 2002, the RO reopened the Veteran's claim for service connection for hypertension but denied the claim on the merits because the evidence did not show that the Veteran's hypertension was incurred in or aggravated by his military service.  In September 2002, this issue was returned to the Board.  At that time, the Board found that new and material evidence had not been received to reopen the Veteran's claim for service connection for hypertension.   

At the time of the September 2002 Board decision, the evidence of record included the Veteran's service treatment records, Social Security Administration (SSA) records, VA and private treatment records, and statements and testimony from the Veteran.  With respect to the issue of entitlement to service connection for hypertension, the Board found that the claim had been previously denied on the basis that there was no evidence of hypertension beginning in or being aggravated by service and no evidence connecting the current disability to a disease or injury in service.  The Board further found that evidence associated with the record since the prior denial did not address whether the Veteran's hypertension began in or was aggravated by service and did not address the relationship between hypertension and service.  

A rating decision or Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7105.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 C.F.R. § 20.1100.  

In the present case, the September 2002 Board decision was sent to the Veteran and his rights to appeal were explained.  However, no further communication regarding the issue of his claim of entitlement to service connection for hypertension was received until December 2005, when VA received notice that he wished to reopen such claim.  Therefore, as the Veteran did not appeal such decision to the United States Court of Appeals for Veterans' Claims (Court) or request reconsideration, the September 2002 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002) [(2013)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the September 2002 Board decision includes VA treatment records from the Charleston, South Carolina, VA Medical Center, private treatment records from Hampton Regional Medical Center, and statements and hearing testimony from the Veteran, the appellant, her daughters, and their representatives.  Specifically, the appellant testified at a June 2014 hearing that she believed that the Veteran's hypertension was caused or aggravated by his service-connected bilateral hearing loss.  In this regard, she noted that he had pain in his ears and felt frustrated because he was unable to hear, which, in turn, caused his blood pressure to increase.  

The Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the appellant's claim.  Specifically, the newly received evidence provides a new theory of entitlement to service connection for hypertension not previously considered, namely whether the Veteran's hypertension was caused or aggravated by his service-connected bilateral hearing loss.  As the claim for service connection for hypertension was previously denied based on the absence of an in-service injury or disease and/or a connection between the current disability and military service, and the newly received evidence addresses a new theory of entitlement based on secondary service connection, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for hypertension is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  

REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to both the appellant's claims for an increased rating for bilateral hearing loss and service connection for hypertension, the Board finds that remand is necessary in order to obtain records from the Savannah, Georgia, VA Medical Center.  In this regard, the appellant reported at the June 2014 Board hearing that the Veteran sought treatment at both the Savannah and Charleston VA facilities for his hearing loss and hypertension.  While records from the Charleston facility dated through November 2009 have been associated with the claims file, the most recent records from the Savannah facility are dated in 2002.  Thus, updated records dated through January 2011, the month of the Veteran's death, from both facilities should be obtained and associated with the claims file.  Furthermore, the appellant should be afforded the opportunity to identify any other VA or non-VA healthcare providers who treated the Veteran for his bilateral hearing loss or hypertension during his lifetime.  Thereafter, all identified records should be obtained.  

Additionally, with respect to the newly reopened claim for service connection for hypertension, the Board finds that a VA opinion is necessary to address whether the Veteran's hypertension was caused or aggravated by his service-connected bilateral hearing loss.  As discussed above, the appellant testified at the June 2014 hearing that the Veteran's blood pressure would rise due to ear pain and his frustration with being unable to hear what was going on around him.  As there is no medical opinion of record addressing whether the Veteran's hypertension was related to his service-connected bilateral hearing loss, remand is necessary to obtain one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that neither the Veteran nor the appellant have been provided with proper VCAA notice regarding the secondary aspect of the claim of entitlement to service connection for hypertension.  Such should be accomplished on remand.

Regarding the appellant's claim for an increased rating for the Veteran's bilateral hearing loss, she and her daughters testified at the June 2014 Board hearing that, in addition to difficulty hearing, he experienced pain in his ears, pus and blood running from his ears, and vertigo that was so severe it would result in vomiting.   VA treatment records and examination reports dated during the Veteran's lifetime reflect bilateral dysfunction of the Eustachian tube with bilateral retraction pockets/cholesteatoma, air/bone gap on the right, and intermittent drainage, otitis media, and granulomatous myringitis.  

Therefore, the Board finds that the AOJ should obtain an opinion as to whether the Veteran's bilateral hearing loss resulted in manifestations other than difficulty hearing so as to allow for separate ratings and/or extra-schedular consideration.  In this regard, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should also consider whether separate ratings and/or an extra-schedular evaluation is warranted for manifestations of the Veteran's bilateral hearing loss other than difficulty hearing.

Finally, as noted in the Introduction, new evidence from the Hampton Regional Medical Center was associated with the Virtual VA paperless claims file subsequent to the issuance of the May 2010 supplemental statement of the case.  Therefore, in the readjudication of the claims on appeal, the entirety of the evidence should be considered, to include all evidence received since the issuance of the May 2010 supplemental statement of the case, with specific consideration of the records contained in Virtual VA from the Hampton Regional Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for hypertension as secondary to service-connected bilateral hearing loss.  

2.  Request that the appellant provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to the Veteran's hypertension and bilateral hearing loss during his lifetime.  Thereafter, all identified records, to specifically include those dated from November 2009 to January 2011 from the Charleston VA facility and from 2002 to January 2011 from the Savannah VA facility, should be obtained.  

For private treatment records, if she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and her representative and afford her an opportunity to submit any copies in her possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The claims file, to include a copy of this remand, should be forwarded to an appropriate VA medical professional to determine the etiology of the Veteran's hypertension.  The examiner should review the record and then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused OR aggravated (permanently increased in severity) by his service-connected bilateral hearing loss, to include as a result of pain and frustration over not being able to hear.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

4.  The claims file, to include a copy of this remand, should be forwarded to an appropriate VA medical professional to determine the nature of the manifestations of the Veteran's bilateral hearing loss.  Specifically, the examiner should review the record and then offer an opinion as to whether the Veteran's complaints of pain in his ears, pus and blood running from his ears, and vertigo as well as his documented bilateral dysfunction of the Eustachian tube with bilateral retraction pockets/cholesteatoma, air/bone gap on the right, and intermittent drainage, otitis media, and granulomatous myringitis are manifestations of his bilateral hearing loss.  If such are not considered manifestations of the Veteran's bilateral hearing loss, the examiner should identify the etiology of such disorders. 

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2010 supplemental statement of the case, with specific consideration of the records contained in Virtual VA from the Hampton Regional Medical Center.  With respect to the claim of entitlement to an increased rating for bilateral hearing, the AOJ should consider whether such disability results in manifestations other than difficulty hearing and, if so, whether separate ratings and/or extra-schedular consideration is warranted.
If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
Department of Veterans Affairs


